DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant invention contemplates to provide three adsorbents on an atmospheric side of a casing.  However, it claims that a first adsorbent section proximate to the atmospheric port, the first adsorbent section containing a first adsorbent, a second adsorbent section disposed on a tank port side of the first adsorbent section, the second adsorbent section containing a second adsorbent, and a third adsorbent section disposed on a tank port side of the second adsorbent section, the third adsorbent section containing a third adsorbent.  Since there is inconsistent, it is difficult to comprehend the scope of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The volume ratio of the first adsorbent, the second adsorbent, and the third adsorbent is in the range of 1.00:(0.70 to 1.00):(1.05 to 1.50) does not make sense since the adsorption capacity of the second adsorbent in the second adsorbent section is greater than an adsorption capacity of the third adsorbent in the third adsorbent section.
It is unclear the allocation of the assortments as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, as far as it is understood, are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2014/0060497).  Akiyama discloses a casing defining an adsorbent chamber, the casing including a tank port configured to be in fluid communication with a fuel tank (102 in Fig. 6) and an atmospheric port (104) in fluid communication with the atmosphere; and at least three adsorbent sections arranged in series in the adsorbent chamber, wherein the at least three adsorbent sections comprise: a first adsorbent section proximate to the atmospheric port, the first adsorbent section containing a first adsorbent, a second adsorbent section disposed on the first adsorbent section, the second adsorbent section containing a second adsorbent, and a third adsorbent section disposed on side of the second adsorbent section, the third adsorbent section containing a third adsorbent, wherein an adsorption capacity of the first adsorbent in the first adsorbent section is equal to or greater than an adsorption capacity of the second adsorbent in the second adsorbent section, and the adsorption capacity of the second adsorbent in the second adsorbent section is greater than an adsorption capacity of the third adsorbent in the third adsorbent section.  Regarding claimed particular volume ratio of the adsorbents cited in claim 1 and the shapes cited in claims 4 and 5, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	July 28, 2021